Postee, J.
Section 21 of chapter 99' of the General Statutes, as amended by section 7, chapter 8 of the Laws of 1870, provides that “ the selectmen of every town shall prosecute, at the expense of the town, every person guilty of a violation of any previous section of this chapter, of which they can obtain reasonable proof; but this provision shall not be construed to prevent any person from making complaint, and instituting and carrying on prosecutions for such offences ; and such complainant, whether a town or city, by its officers or an individual, shall be entitled to one half of every fine collected through such prosecutions.”
A previous section of the same chapter provides for the punishment, by fine, of unauthorized persons selling, or keeping for sale, spirituous liquor. Gen. Stats., ch. 99, sec. 13.
Neither the selectmen nor an individual can institute or carry on proceedings for a violation of any law, except under the established forms of complaint and indictment, controlled and managed by the public officers of the State, provided for the conduct and administration of the criminal law. State v. Smith, 49 N. H. 155.
The statute under consideration was undoubtedly intended to encourage and stimulate the prosecution and enforcement of the laws for the suppression of intemperance, by holding out inducements to persons, not charged wdtli a legal duty in the premises, to aid in the pro*559motion of tbe public benefits intended to be promoted and secured by the punishment of offenders against the laws; and no reason is suggested, nor are we able to conceive of any, why the town of Northum-berland is not entitled to one half the fines collected through these prosecutions, instituted and carried on by their agent by means of the recognized forms and by the aid of the proper officers of the law.
The statute does not require that the name of the town or its agent shall be entered upon the docket, nor appear upon the records of the court in connection with the prosecution, though such an entry upon the records is recommended by us as practically convenient, by way of giving notice to the county commissioners, and an opportunity to investigate the validity of a claim against the county.
It is not important in any view concerning the expenses of the prosecution, which are imposed upon the town or upon an individual prosecuting unsuccessfully, but which are paid by the respondent in the name of costs in case of a conviction.